ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before FAY and HATCHETT, Circuit Judges, and GROOMS **, District Judge.
PER CURIAM:
Except for an exchange of certain employment positions between the bargaining units of the Brotherhood of Boilermakers, Blacksmiths, Forgers, and Helpers, Local 583 (Boilermakers), the International Association of Machinists & Aerospace Workers, Lodge 359 (Machinists), and the United Steelworkers of America, Local 2140 (Steelworkers) in 1950, the district court held the seniority system at United States Pipe and Foundry’s Bessemer plan bona fide within the meaning of section 703(h) of Title VII and immune from attack by the plaintiff-employees as a system whose discriminatory effects were unintended. 42 U.S.C.A. § 2000e-2(h). Although the district court found the seniority system to have a discriminatory impact upon black employees, the court considered this fact irrelevant to a determination of discriminatory intent. The district court therefore released all unions from liability under Title VII with the exception of the Boilermakers and Machin*1134ists, whose liability was limited to the 1950 “swap.” The court released the Steelworkers from liability for their part in this exchange because the court found that they had acted out of a desire to offer representation to black employees who were the object of discrimination by the Boilermakers and Machinists Unions. Finally, the district court found that the plaintiff-employees had failed to name the International Unions in charges filed with the EEOC in 1969, and consequently, no liability could extend to those associations.
On appeal and cross-appeal, we held that: (1) the evidence of record clearly demonstrated a racially discriminatory purpose underlying the creation and maintenance of the Bessemer plant seniority system; (2) the Steelworkers Union had taken every reasonable step to eradicate the plant’s discriminatory system and thus was excluded from liability under Title VII; and (3) the 1969 EEOC charges did not clearly implicate the International Unions and therefore did not trigger liability as to them under 42 U.S.C.A. § 2000e-5(f)(l). Terrell v. United States Pipe & Foundry Co., 644 F.2d 1112 (5th Cir.1981).
The local affiliates of the unions found liable by this court petitioned the United States Supreme Court for a writ of certiorari, arguing that this court applied an improper standard of review in holding the seniority system not bona fide. The Supreme Court granted certiorari, vacated our judgment, and remanded the case to us “for further proceedings in light of Pullman-Standard v. Swint, 456 U.S. 273, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982).” - U.S. -, -, 102 S.Ct. 2028, 2028, 72 L.Ed.2d 479 (1982). Accordingly, we vacate our judgment regarding the seniority system issue and remand the case to the district court for further proceedings to consider the following evidence as indication of intentional discrimination in the creation and maintenance of the plant’s seniority system: (1) the disparate impact of the Bessemer seniority system on black employees; 1 (2) the avowedly racist policies of the craft unions; (3) the 1950 racial exchange of positions as an integral piece of evidence manifesting underlying racial purposes; and (4) the cumulative effect of separate pieces of evidence of racial motives.
REMANDED.

. By concluding that this evidence was irrelevant to a determination of racially discriminatory intent, the district court was incorrect as a matter of law. We are correcting this legal error and in accord with Swint remanding to the district court for a finding of fact based upon a proper consideration of all relevant evidence.